Citation Nr: 0503562	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-14 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extension of eligibility period for 
vocational and rehabilitative services under Title 38, 
U.S.C.A., Chapter 31.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky 
which denied an extension of the eligibility period for 
rehabilitative services under Chapter 31.

At a May 2004 hearing before the undersigned Veterans Law 
Judge, the appellant submitted new evidence in the form of 
copies of the veteran's pertinent medical records from the VA 
Medical Center (VAMC) Louisville, Kentucky for the period 
January 1992 to May 2004.  The veteran specifically waived 
his right to have the RO consider this evidence in the first 
instance.  69 Fed. Reg. 53807 (Sept. 3, 2004) (to be codified 
at 38 U.S.C. § 20.1304(c)).


FINDINGS OF FACT

1.  The veteran's basic period of eligibility for vocational 
rehabilitation expired on March 8, 2000.

2.  The veteran did not have a serious employment handicap 
which prevented his participation in vocational 
rehabilitation.


CONCLUSION OF LAW

The criteria for an extension of the veteran's basic period 
of eligibility for vocational rehabilitation services are not 
met.  38 U.S.C.A. §§ 3101, 3103, 5107 (West 2002); 38 C.F.R. 
§§ 21.41, 21.44, 21.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was service connected for chronic lumbosacral 
strain, rated as 20 percent disabling, effective from October 
24, 1987.  His entitlement to vocational and rehabilitative 
services commenced on March 7, 1988, the date on which he was 
first notified that he had a compensable service-connected 
disability.  38 C.F.R. § 21.42(a) (2003).  The veteran 
thereafter applied for vocational and rehabilitative services 
on April 7, 1988.  In May 1988 the RO determined that the 
veteran had an employment handicap, but not one that could be 
classified as a serious employment handicap.  The veteran was 
approved for a two-year course of study in data processing at 
Louisville Technical Institute.  He was apprised at the time 
that his eligibility termination date was in March 2000.

In May 1990, the rating for the veteran's service-connected 
back disability was reduced to 10 percent disabling, 
effective from July 1, 1990.

The veteran received a diploma for attending 1423 hours of 
data processing courses from Louisville Technical Institute.  
In September 1990, the veteran was approved for additional 
training in the form of a two-year associate degree program 
in mechanical engineering technology at Louisville Technical 
Institute.  The veteran was placed on academic suspension by 
Louisville Technical Institute in December 1991 due to 
unsatisfactory progress.  He was reinstated, on probation, in 
March 1992, and then administratively terminated by the 
school in June 1992 for poor academic performance.  The 
veteran had twice failed, and three times withdrawn from, 
algebra I.  Louisville Technical Institute informed the 
veteran that he would have to pass the course at another 
school in order to be considered for re-admission.  In a 
Special Report of Training dated in November 1993, the 
veteran reported that he was working part time at United 
Parcel Service (UPS) sorting packages.  

The record shows that by August 1994 the veteran still had 
not enrolled in another school to take the required algebra 
course.  He subsequently passed algebra I at another school, 
and was re-admitted to Louisville Technical Institute in 
December 1994.  He was again placed on academic probation in 
March 1995 with a grade point average (GPA) of 1.6.  He was 
terminated in June 1995 for failure to meet the condition 
that he achieve satisfactory progress.  A note in the 
veteran's file indicates that at that time the veteran was 
working part-time as an aircraft fueler at UPS.  

In a letter to the RO dated in February 1997 the veteran 
acknowledged that he only had 12 months and 10 days of 
eligibility remaining.  In April 1997 the veteran's 
rehabilitation plan was amended to attend one academic 
quarter at Kentucky Tech (later Jefferson Technical College) 
for an automotive apprentice certificate program.  At that 
time the veteran reported that he was still working at UPS.  
His counselor noted that the veteran still had no serious 
employment handicap.  

The veteran never enrolled in his course at Kentucky Tech, 
and he was notified in March and April 1998 that his case was 
put in an interrupted status due to being out of school for 
the preceding two years.  

In a counseling record report dated in August 1999 the 
veteran expressed an interest in enrolling in the automotive 
apprentice certificate program at Jefferson Technical 
College, as the amended rehabilitation plan of April 1997 had 
anticipated.  He averred that his back condition had improved 
sufficient to allow his enrolment in the automotive 
technician program.  The veteran told his counselor that he 
realized that previously all he had wanted to do was party, 
and not prepare for his future.  It was agreed that the 
veteran would enroll in a one-semester module in automotive 
technology (electrical systems).  The veteran's options were 
limited because, as he was told, he had only eight months of 
eligibility remaining.  He was counseled to apply himself in 
order to complete this course in the allotted time, and that, 
because of his fast-approaching eligibility termination date, 
this was absolutely his last opportunity to ever benefit from 
any training opportunities under Chapter 31.  

In a Special Report of Training dated in November 1999, the 
veteran's counselor noted that the veteran was then attending 
his automotive technology course at a half-time rate, 
reporting good progress and attendance.  He was also working 
at American Airlines as a baggage handler.  The counselor 
noted that the veteran had not taken advantage of his 
opportunity for Chapter 31 training, and had not completed 
any Individualized Written Rehabilitation Plan (IWRP) 
objectives despite several amendments to the rehabilitation 
plan.  The report also noted that, with only one service-
connected disability rated at 10 percent disabling, the 
veteran was not entitled to an extension beyond the basic 
period of eligibility because of serious employment handicap.  
See 38 C.F.R. § 21.44.  

The veteran completed the one-semester course, and his 
eligibility expired on March 8, 2000.  In January 2002, the 
veteran submitted a request for readmission to vocational and 
rehabilitative services under Chapter 31.  The request was 
denied.  The veteran appealed the readmission decision in 
April 2003, and a Statement of the Case (SOC) was issued in 
May 2003.  

In a rating decision dated in October 2003, the veteran's 
service-connected chronic lumbosacral strain was reevaluated 
as 60 percent disabling, effective September 17, 2002.  

In January 2004 the veteran again submitted an application 
for readmission.  In a February 2004 letter to the veteran, 
he was informed that, since his basic eligibility had expired 
in March 2000, he would have to show that he had a serious 
employment handicap.  He was told that, for a veteran rated 
at 60 percent, to be considered for an extension, either (1) 
the veteran must have a prior history of poor adjustment in 
training and employment; or (2) the veteran's situation 
presents special problems due to nonservice-connected 
disability, family pressures, etc., and a number of special 
and supportive services are needed to effect rehabilitation.  
He was told that he did not meet either of these criteria.

In a response to VA's February 2004 letter, the veteran 
submitted a Statement in Support of Claim dated in February 
2004.  In his statement, the veteran averred that he had a 
"special problem" that would make him eligible for an 
extension.  That "special problem" was identified as 
uncontrolled hypertension.  He called attention to his 
medical records held at the Louisville, Kentucky RO.

The veteran's VA medical records show that in January 1992 
the veteran was noted to have borderline hypertension.  The 
veteran reported that he felt fine.  The veteran was 
counseled to decrease his high sodium intake and to reduce 
weight through diet and exercise.   He was prescribed 
medication for treatment of hypertension.  The records show 
periodic treatment for hypertension, sometimes described as 
uncontrolled.  The records also show treatment in an 
emergency room for headaches, which caused him to miss work 
on two occasions, once in 1998, and once in 1999.

II.  Analysis

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in §§ 21.42, 21.44, and 21.45.  38 C.F.R. § 21.41 
(2003).  Additionally, the commencement of the twelve-year 
period may be delayed until, as here, the veteran establishes 
the existence of a compensable service-connected disability.  

VA regulation further provides for extension beyond the basic 
period of eligibility because of serious employment handicap.  
38 C.F.R. § 21.44.  "Serious employment handicap" is 
defined as a significant impairment of a veteran's ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(b).  

As noted in the Background, above, throughout the entire 
period of the veteran's twelve-year eligibility period, he 
was never assessed as having a serious employment handicap.  
He was initially rated as 20 percent disabled for his chronic 
lumbosacral strain.  This was subsequently reassessed as 10 
percent disabling in a rating decision dated in May 1990.   
He was later evaluated as 60 percent disabled, effective 
September 17, 2002, two and one-half years after his 
eligibility termination date for Chapter 31 benefits. 

Also as noted above, the veteran was employed, albeit on a 
part-time basis, throughout most, if not all, of his period 
of eligibility.  He reported that he was working for UPS at 
least in the period 1993-1997, sorting packages and refueling 
aircraft.  By November 1999, the veteran was working at 
American Airlines as a baggage handler.  Of record is a 
report from the Social Security Administration (SSA), showing 
that, between the third quarter of 1998 and the first quarter 
of 2000, when the veteran's eligibility expired, he earned 
income in each quarter.  

The veteran's VA medical records show that he has been 
diagnosed with hypertension since about January 1992 when he 
was noted to have borderline hypertension.  There is no 
medical evidence of record, however, that the veteran's 
hypertension was in any way debilitating, or that it affected 
his employment in any material way.  While the veteran did, 
apparently, miss some work due to headaches, there are only 
two reports of this, one each in 1998 and 1999, and there is 
no medical evidence that these headaches were in any way 
caused by the veteran's hypertension.

The only evidence of record supportive of the veteran's claim 
that his inability to diligently pursue his Chapter 31 
training was a result of a "special problem" due to his 
non-service-connected hypertension disability, consists of 
the lay statements of the veteran himself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2004).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms he experienced, he is not competent to 
provide medical opinion as to whether his headaches were in 
any way connected to his non-service-connected hypertension.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  

In any event, the evidence shows his headaches had only 
minimal impact on his employment on just two occasions.  
Moreover, the evidence is quite clear that the veteran was 
able to maintain gainful employment for most, if not all, of 
his period of eligibility.  Further, the veteran reported he 
was able to work at jobs requiring manual labor, such as 
sorting packages, handling luggage, and refueling aircraft, 
notwithstanding his service-connected back disability.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  

The veteran claims his non-service-connected hypertension 
precluded his pursuing his educational goals.  However, as 
discussed above, the evidence does not support this 
contention.  To the contrary, the veteran reported to his 
counselor in August 1999 that previously all he had wanted to 
do was party and not prepare for his future.  The record is 
full of not only academic failure, but a manifest lack of 
diligence in pursuing identified goals in the ample time 
allotted.  As his counselor noted in November 1999, the 
veteran had not completed any IWRP objectives despite several 
amendments to the rehabilitation plan to accommodate the 
veteran.  The Board also notes that the veteran was time and 
again advised of the eligibility time limits imposed in 
Chapter 31 benefits.  Yet the veteran on more than one 
occasion chose to not enroll in courses already approved.

Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim.  Neither 
the veteran's diagnosed hypertension nor his service-
connected back disability constituted a "serious employment 
handicap" which would make him eligible for an extension 
beyond the basic period of eligibility.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58. 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

The Board notes that the veteran was apprised of the 
eligibility criteria for continued vocational rehabilitation 
from the beginning of, and throughout the period of 
eligibility, and was warned repeatedly of the impending end 
date and the need to complete his vocational rehabilitation 
within the time allotted.  He was also apprised of the 
requirements for extending basic eligibility.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to an extension of the basic eligibility period 
for vocational and rehabilitative services under Title 38, 
U.S.C.A., Chapter 31 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


